Case 1:20-cv-00076-RBJ Document 79 Filed 09/15/21 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

Civil Action No. 20-cv-00076-RBJ

ANITA MARTIN,

        Plaintiff,

v.

PUBLIC SERVICE COMPANY OF COLORADO, a wholly-owned subsidiary of Xcel Energy,
Inc. d/b/a Xcel Energy,

        Defendant.


          ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


                                  I.    STATUTE OF LIMITATIONS

        To begin, the Court disagrees with defendant’s argument that plaintiff’s claim is time-

barred. See ECF No. 56. The parties agree that plaintiff had 300 days to file her Title VII

employment discrimination claim with the Equal Opportunity Employment Commission

(EEOC). Id. at p.17 (citing, inter alia, Belgasem v. Water Pik Tech, 457 F.Supp.2d 1205 (D. Colo.

2006)); ECF No. 60 (declining to dispute the 300-day statute of limitations for Title VII claims). 1




1
  Even if a different filing period should apply, the Court could accept and effectuate the parties’
representations because “[c]ompliance with the filing requirements of Title VII is not a jurisdictional
prerequisite . . . and is subject to waiver, estoppel, and equitable tolling.” Million v. Frank, 47 F.3d 385,
389 (10th Cir. 1995).
                                                           1
Case 1:20-cv-00076-RBJ Document 79 Filed 09/15/21 USDC Colorado Page 2 of 3




Defendant would start the 300-day countdown on March 17, 2017, the day that plaintiff’s supervisor

declined to guarantee that he would post a vacancy notice. See ECF No. 56-2 at p.1. But plaintiff’s

EEOC complaint alleges that discrimination occurred as late as May 30, 2017. ECF No. 33-1 p.1.

         This May 30th date is an appropriate date from which to begin the 300-day filing period

because it is the last day on which plaintiff was employed. Plaintiff alleges discriminatory failure to

promote. On May 30, 2017, while she was still employed by defendant, she could have been

promoted but was not. Plaintiff filed her EEOC claim February 12, 2018, only 258 days after her

employment —and the final chance for her to be promoted — concluded and within the 300-day

filing period.

         As for plaintiff’s § 1981 claim, this complaint was filed on December 23, 2019. Section

1981’s period of limitations is four years. Cross v. The Home Depot, 390 F.3d 1283, 1290 (10th Cir.

2004).

                            II.    SHOWING OF DISCRIMINATION

         In a minute order entered shortly before defendant’s motion for summary judgment, ECF

No. 53, this Court stated that:

         There appear to be genuine and material disputes of fact concerning whether and when
         vacancies for the lead pipe fitter position existed during the period January 1, 2015
         through December 31, 2018; as to any such vacancies, whether the position was posted,
         and if not, why not; as to any vacancy for which plaintiff applied, why she was not
         selected; whether race, ethnicity or gender played any role in the filling of any vacancies
         that occurred during this period; whether defendant intentionally did not post one or more
         vacancies for the lead pipe fitter position before plaintiff’s retirement so that plaintiff
         could not apply for the position; and whether and why positions were created for others
         in the several months after plaintiff’s retirement.

         The Court sees no reason to change its considered position. Defendant’s claims that

plaintiff’s evidence “is not persuasive” or “is not inconsistent” with defendant’s theory of the

                                                       2
Case 1:20-cv-00076-RBJ Document 79 Filed 09/15/21 USDC Colorado Page 3 of 3




case do not establish that no reasonable jury could return a verdict in plaintiff’s favor. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                             ORDER

       Defendant’s motion for summary judgment, ECF No. 56, is DENIED.

               DATED this 15th day of September, 2021.


                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                     3
